


Exhibit 10.15.4

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 18th
day of October, 2011 (the “Execution Date”), by and between BMR-ROGERS STREET
LLC, a Delaware limited liability company (“Landlord,” as successor-in-interest
to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD
PHARMACEUTICALS, INC., a Delaware corporation (formerly known as Microbia, Inc.)
(“Tenant”).

 

RECITALS

 

A.            WHEREAS, Original Landlord and Tenant entered into that certain
Lease dated as of January 12, 2007, as amended by that certain First Amendment
to Lease dated as of April 9, 2009, that certain Second Amendment to Lease dated
as of February 9, 2010, that certain Third Amendment to Lease dated as of
July 1, 2010 and that certain Fourth Amendment to Lease dated as of February 3,
2011 (the “Fourth Amendment” and, collectively, as the same may have been
otherwise amended, supplemented or modified from time to time,  the “Lease”),
whereby Tenant leases certain premises (the “Original Premises”) from Landlord
at 301 Binney Street in Cambridge, Massachusetts (the “Building”);

 

B.            WHEREAS, Landlord and Tenant desire to memorialize the size of the
Additional Premises Third Phase, an appropriate adjustment to Tenant’s Pro Rata
Share and the Additional Premises Third Phase Finish Work Allowance, as required
pursuant to Section 8 of the Fourth Amendment;

 

C.            WHEREAS, Tenant desires to lease additional premises from
Landlord; and

 

D.            WHEREAS, Landlord and Tenant desire to modify and amend the Lease
only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.             Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein.

 

2.             Additional Premises Third Phase.  The Additional Premises Third
Phase consists of seventeen thousand eight hundred sixty-three (17,863) rentable
square feet on the third floor of the Building, as depicted on Exhibit A
attached hereto, and includes shaft and/or mechanical space on the first, third,
fourth, fifth and penthouse levels of the Building.  The Additional Premises
Third Phase consists of fifteen thousand three hundred seventy-three (15,373)
useable square feet of space.  The Additional Premises Third Phase Rent
Commencement Date shall be determined in accordance with the Fourth Amendment. 
Once the Additional Premises Third Phase Rent Commencement Date

 

--------------------------------------------------------------------------------


 

is determined, Landlord and Tenant shall execute a notice, as a confirmation
only, setting forth the Additional Premises Third Phase Rent Commencement Date.

 

3.             Tenant’s Pro Rata Share.  Effective as of the Additional Premises
Third Phase Rent Commencement Date, Tenant’s Pro Rata Share shall be 47.56%.

 

4.             Additional Premises Third Phase Finish Work Allowance.  The
amount of the Additional Premises Third Phase Finish Work Allowance shall be
Seven Hundred Fourteen Thousand Five Hundred Twenty and 00/100 Dollars
($714,520.00).

 

5.             Rights of Building Tenants in Additional Premises Fourth Phase. 
As of the Execution Date, Landlord represents and warrants that no other person
or entity has any enforceable rights with respect to the leasing or occupancy of
the Additional Premises Fourth Phase (as defined below) as a tenant.

 

6.             Additional Premises Fourth Phase.  As of the Execution Date,
Landlord hereby leases to Tenant approximately twenty one thousand seven hundred
seventeen (21,717) contiguous rentable square feet of additional premises
located on the third floor of the Building, as depicted on Exhibit B attached
hereto (the “Additional Premises Fourth Phase”).  The actual rentable square
footage and actual useable square footage of the Additional Premises Fourth
Phase will be adjusted and mutually agreed to between Landlord and Tenant based
upon the actual constructed rentable square footage and actual constructed
usable square footage determined in accordance with the Measurement Standard.

 

7.             Term Commencement Date.  The term with respect to the Additional
Premises Fourth Phase shall commence upon the Execution Date and shall
terminate, subject to any extension options granted pursuant to the Lease,
simultaneous with the expiration of the Term.  From and after the Execution
Date, the term “Premises,” as used in the Lease, shall mean the Original
Premises plus the Additional Premises Fourth Phase and, except as otherwise
provided herein, all provisions of the Lease, including (without limitation) the
option to extend the Term as set forth in Section 3.03 of the Lease, shall apply
to such Premises.

 

8.             Additional Premises Fourth Phase Rent Commencement Date.  Rent
with respect to the Additional Premises Fourth Phase shall commence upon the
earlier of (a) June 1, 2012 and (b) substantial completion of the Finish Work
with respect to the Additional Premises Fourth Phase and Tenant’s occupancy
thereof for the conduct of its business (the “Additional Premises Fourth Phase
Rent Commencement Date”).  Following the Additional Premises Fourth Phase Rent
Commencement Date, Landlord and Tenant shall enter into an amendment to the
Lease, as amended hereby, memorializing the actual useable square footage and
the actual rentable square footage of the Additional Premises Fourth Phase, the
Additional Premises Fourth Phase Rent Commencement Date, an appropriate
adjustment to Tenant’s Pro Rata Share and the Additional Premises Fourth Phase
Finish Work Allowance (as defined below) with respect thereto.

 

9.             Tenant’s Pro Rata Share.  Tenant’s Pro Rata Share shall be
increased on the Additional Premises Fourth Phase Rent Commencement Date to
include the actual rentable square footage of the Additional Premises Fourth
Phase in the calculation of Tenant’s Pro Rata Share.

 

--------------------------------------------------------------------------------


 

10.           Base Rent/Annual Adjustments:  The initial Base Rent for the
Additional Premises Fourth Phase shall be $42.50 per rentable square foot per
year commencing on the Additional Premises Fourth Phase Rent Commencement Date. 
Base Rent for the Additional Premises Fourth Phase shall be increased during the
initial Term on each annual anniversary of the Additional Premises Initial Phase
Rent Commencement Date beginning with the first such annual anniversary after
the Additional Premises Fourth Phase Rent Commencement Date by fifty cents
($0.50) per rentable square foot per year.  Base Rent for the Additional
Premises Fourth Phase shall not be increased on the Interim Date as provided in
Section 1.16 of the Lease.  Base Rent for the Additional Premises Fourth Phase
for any Extension Term or Terms shall be determined in accordance with
Section 1.16 of the Lease.  Commencing on the Additional Premises Fourth Phase
Rent Commencement Date, the Base Rent for the Additional Premises Fourth Phase
shall be paid in equal monthly installments in advance on the first day of each
and every calendar month during the Term as set forth in Section 4.01 of the
Lease.  To the extent the Additional Premises Fourth Phase Rent Commencement
Date occurs before the actual rentable square footage of such phase is
determined in accordance with Section 6 of this Amendment, the parties hereto
agree to true up all payments of Rent for such phase made prior to the date such
actual square footage is determined within thirty (30) days of the date such
actual rentable square footage is determined.  The parties will also make any
appropriate adjustments and true ups for payments of the Additional Premises
Fourth Phase Finish Work Allowance for such phase within thirty (30) days of the
date such actual rentable square footage is determined.

 

11.           Finish Work Allowance.  Landlord shall provide to Tenant an
additional Finish Work Allowance of Forty Dollars ($40.00) per rentable square
foot of Additional Premises Fourth Phase (the “Additional Premises Fourth Phase
Finish Work Allowance”) in order to fund, pursuant to the terms and procedures
set forth in Sections 10.04(c) and 10.05 of the Lease (including, without
limitation, Tenant’s rights under the last paragraph of Section 10.04(c)-2 of
Exhibit 10.04(c)), the design and construction by Tenant of the Finish Work with
respect to the Additional Premises Fourth Phase; provided that, notwithstanding
anything in Sections 10.04(c) or 10.05 of the Lease to the contrary, (i) Tenant
shall have no obligation to pay or reimburse Landlord for any costs or expenses
to review or supervise the construction of the Finish Work with respect to the
Additional Premises Fourth Phase, to review the Construction Documents related
thereto or to assist with government filings and (ii) Landlord’s approval of the
Construction Documents related to the Finish Work with respect to the Additional
Premises Fourth Phase shall not be unreasonably withheld, conditioned or
delayed.  The Additional Premises Fourth Phase Finish Work Allowance shall be
determined based on the actual constructed rentable square footage of the
Additional Premises Fourth Phase.  The Additional Premises Fourth Phase Finish
Work Allowance must be utilized for Finish Work constructed within the
Additional Premises Fourth Phase.  Tenant will not be required to remove the
Finish Work constructed within the Additional Premises Fourth Phase at the end
of the Term.

 

12.           Condition of Premises.   Tenant acknowledges that, other than as
set forth below or in the Lease, neither Landlord nor any agent of Landlord has
made any representation or warranty with respect to the condition of the
Additional Premises Fourth Phase, the Building or the Property, or with respect
to the suitability of the Additional Premises Fourth Phase, the Building or the
Property for the conduct of Tenant’s business.  Tenant acknowledges that (a) it
is fully familiar with the condition of the Additional Premises Fourth Phase and
agrees to take the same in its condition “as is” as of the Execution Date and
(b) Landlord shall have no obligation to alter, repair or otherwise

 

--------------------------------------------------------------------------------


 

prepare the Additional Premises Fourth Phase for Tenant’s occupancy or to pay
for or construct any improvements to the Additional Premises Fourth Phase,
except that Landlord shall provide the Additional Premises Fourth Phase Finish
Work Allowance as described in Section 11 above.  Landlord hereby represents and
warrants that, as of the Execution Date, (a) the common area of the Building and
the Additional Premises Fourth Phase are in compliance with all Legal
Requirements and (b) the air handling units in the Additional Premises Fourth
Phase are fully commissioned and functional.

 

13.           Parking.  In addition to any existing Tenant rights to parking
spaces under the Lease, commencing on the date requested by Tenant, but in any
event, no later than the Additional Premises Fourth Phase Rent Commencement
Date, Landlord shall provide Tenant with 1.0 parking spaces per 1,000 useable
square feet (exclusive of any mechanical space) of Additional Premises Fourth
Phase at Landlord’s then-current prevailing monthly rate for parking spaces. 
Tenant’s use of the parking spaces provided hereunder and Tenant’s rights with
respect thereto (including (without limitation) limitations on increases in the
prevailing monthly rate for parking spaces) shall otherwise be in accordance
with the terms of Section 2.01(d) of the Lease.

 

14.           Broker. Tenant represents and warrants that it has had no dealings
with any real estate broker or agent in connection with the negotiation of this
Amendment other than CB Richard Ellis, Inc. (“Broker”), and that it knows of no
other real estate broker or agent that is or might be entitled to a commission
in connection with the representation of Tenant in connection with this
Amendment.  Landlord shall compensate Broker in relation to this Amendment
pursuant to a separate agreement between Landlord and Broker.

 

14.1         Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Amendment, other than as contained in this Amendment.

 

14.2         Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Amendment.  Landlord is executing this Amendment in
reliance upon Tenant’s representations, warranties and agreements contained
within Section 14, Section 14.1 and this Section 14.2.

 

14.3         Tenant agrees to indemnify, save, defend and hold Landlord harmless
from any and all cost or liability for compensation claimed by any other broker
or agent, other than Broker, employed or engaged by Tenant or claiming to have
been employed or engaged by Tenant.

 

14.4         Landlord shall pay any commission, fee or other compensation due to
any Landlord broker(s) in connection with this Amendment.  Landlord agrees to
indemnify, save, defend and hold Tenant harmless from any and all cost or
liability for compensation claimed by any broker or agent employed or engaged by
Landlord or claiming to have been employed or engaged by Landlord.

 

--------------------------------------------------------------------------------


 

15.           Effect of Amendment.  Except as modified by this Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and, except as otherwise provided in the Lease, as
amended hereby, their respective assigns.  In the event of any conflict between
the terms contained in this Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. 
From and after the Execution Date, the term “Lease” as used in the Lease shall
mean the Lease, as modified by this Amendment.

 

16.           Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.

 

17.           Counterparts.  This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.

 

18.           Authority.  Landlord and Tenant have all necessary and proper
authority, without the need for the consent of any other person or entity, other
than any consents that have been obtained, to enter into and perform under this
Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

 

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Counsel

 

 

 

 

 

TENANT:

 

 

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ James DeTore

 

Name:

James DeTore

 

Title:

VP, Finance and Administration

 

 

--------------------------------------------------------------------------------
